        Case 3:20-cv-07074-WHO Document 34 Filed 01/25/21 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   ANNA S. McLEAN, Cal. Bar No. 142233
 3 amclean@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 4 San Francisco, California 94111-4109
   Telephone:    415.434.9100
 5 Facsimile:    415.434.3947

 6 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 7    Including Professional Corporations
   FRANK FALZETTA, Cal. Bar No. 125146
 8 ffalzetta@sheppardmullin.com
   JEFFREY CROWE, Cal. Bar No. 216055
 9 jcrowe@sheppardmullin.com
   JENNIFER HOFFMAN, Cal. Bar No. 240600
10 jhoffman@sheppardmullin.com
   333 S. Hope Street, 43rd Floor
11 Los Angeles, California 90091
   Telephone:     213.620.1780
12 Facsimile:     213.620.1398

13 Attorneys for Defendants
   STATE FARM FIRE GENERAL INSURANCE COMPANY
14 STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

15
                                     UNITED STATES DISTRICT COURT
16
                                    NORTHERN DISTRICT OF CALIFORNIA
17

18
   BOOBULI’S LLC, a California limited              Case No. 3:20-cv-7074-WHO
19 liability company, on behalf of itself and all
   others similarly situated,                       CLASS ACTION
20
                  Plaintiff,                        STIPULATION AND ORDER RE TIME
21                                                  TO RESPOND TO FIRST AMENDED
            v.                                      COMPLAINT AND BRIEFING
22                                                  SCHEDULE ON MOTION TO DISMISS
   STATE FARM FIRE AND CASUALTY
23 COMPANY, an Illinois corporation,                Hon. William H. Orrick

24                     Defendant.                   [Civil Local Rules 5-1(i)(3), 6-1, 6-2 and Fed.
                                                    R. Civ. P. 6(b)(1)(A)]
25
                                                    Complaint Filed: October 9, 2020
26
27

28

                                                                         Case No. 3:20-cv-7074-WHO
     SMRH:4827-1222-2424.2                             STIPULATION AND [PROPOSED] ORDER RE FAC
        Case 3:20-cv-07074-WHO Document 34 Filed 01/25/21 Page 2 of 3




 1            This Stipulation is entered into by and between Plaintiff Boobuli’s LLC (“Plaintiff”) and

 2 State Farm General Insurance Company and State Farm Mutual Automobile Insurance Company,

 3 (“Defendants”) (collectively, the “Parties”) through their respective counsel of record.

 4                                                   RECITALS
 5            1.       WHEREAS, Plaintiff filed its First Amended Complaint (“FAC”) on January 15,

 6 2021, in which it named Defendants as parties for the first time;

 7            2.       WHEREAS, on January 19, 2021, the Court issued an Order Denying Motion to

 8 Dismiss as Moot, Dkt. 28, in which it, inter alia, ordered Defendants to respond to the FAC within

 9 14 days;

10            3.       WHEREAS, on January 19, 2021, the Court issued summonses as to Defendants;

11            4.       WHEREAS, the Parties have met and conferred agree that (1) Defendants’ counsel

12 will accept service of the summonses, and (2) they jointly request the Court to enter the following

13 briefing and hearing schedule on Defendants’ anticipated Motion to Dismiss.

14                                             STIPULATION
15            A. The deadline for Defendants to file a responsive pleading as to the FAC is extended to

16                 February 19, 2021;

17            B. The deadline for Plaintiff to file a response to Defendants’ anticipated pleadings

18                 motion shall be March 11, 2021;
19            C. The deadline for Defendants to file a reply shall be March 26, 2021;

20            D. The hearing shall take place on April 14, 2021 at 2:00, or another date thereafter

21                 convenient for the Court.

22 IT IS SO STIPULATED.

23

24

25

26
27

28

                                                       -1-
     SMRH:4827-1222-2424.2                                   STIPULATION AND [PROPOSED] ORDER RE FAC
        Case 3:20-cv-07074-WHO Document 34 Filed 01/25/21 Page 3 of 3




 1 Dated: January 22, 2021

 2                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3

 4                                 By                       /s/ Anna S. McLean
                                                           ANNA S. McLEAN
 5                                                       Attorneys for Defendants,
                                                  STATE FARM GENERAL INSURANCE
 6                                                            COMPANY and
                                                  STATE FARM MUTUAL AUTOMOBILE
 7                                                      INSURANCE COMPANY
 8

 9
     Dated: January 22, 2021       BIRKA-WHITE LAW OFFICES
10

11                                 By                      /s/ David M. Birka-White
                                                          DAVID M. BIRKA-WHITE
12                                                           Attorneys for Plaintiff,
13                                                             BOOBULI’S LLC

14

15

16            IT IS SO ORDERED. _________________________.

17 Dated: January 25, 2021

18
19                                      Hon. William H. Orrick, United State District Court Judge
20

21

22

23

24

25

26
27

28

                                                  -2-                     Case No. 3:20-cv-7074-WHO
     SMRH:4827-1222-2424.2                              STIPULATION AND [PROPOSED] ORDER RE FAC
